841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre FLOYD, Petitioner-Appellant,v.Arthur TATE, Respondent-Appellee.
No. 87-3358.
United States Court of Appeals, Sixth Circuit.
March 1, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Petitioner, Andre Floyd, has appealed from the district court's denial of his petition for a writ of habeas corpus.  Upon consideration of the entire record and the briefs filed by the respective parties, this court AFFIRMS the decision of the district court for the reasons stated by Judge Bell in his order of February 27, 1987.